Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 1/10/2022.
2.	Claims 1-3, 6-10, 13-16, and 19 are pending wherein independent claim 14 is amended.
Response
3.	The examiner withdraws 35 USC 101, and 35 USC 103 rejections (7/09/2021) on pending claims based on Rendahl, in view of Carro, and further in view of Duvall et al., due to applicant’s amendment and arguments (1/10/2022).
Reason for allowance
4.	Per independent claims 1, 15, and 18: While the closest art of record of Rendahl in view of Carro suggest several claimed features of a computer-implemented method, a medium, and a device for inspecting a vehicle with a mobile computing device; a prior art of Duvall et al., do not make obvious that claimed second scanning feature is similar in using the system of Duvall FIG. 1 because the system of Duvall FIG. 1 does not teach or fairly suggest “wherein the information shown in consequence of the recognition of the first optical code is a query regarding the status of the first set of one or more vehicle components of the first inspection locations", and "wherein the information shown in consequence of the recognition of the second optical code is a query regarding the status of the second set of one or more vehicle components of the second inspection location".
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-3, 6-10, 13-16 and 19 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662